Citation Nr: 0804098	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-40 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1951 to August 1952.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  An August 2005 rating decision 
ultimately granted service connection for hearing loss and 
assigned a noncompensable rating effective September 26, 2001 
and a November 2005 rating decision denied service connection 
for tinnitus. 

On his February 2004 Form 9 and in July 2004 correspondence, 
the veteran indicated that he desired a Travel Board hearing 
for his claim seeking service connection for bilateral 
hearing loss.  The August 2005 rating decision granted 
service connection for bilateral hearing loss, in which the 
veteran continued his appeal requesting an increased rating.  
In December 2005 correspondence, he indicated that he desired 
a Decision Review Officer (DRO) hearing instead of a Travel 
Board hearing.  In May 2006, the veteran indicated the he 
would not be able to attend the DRO hearing scheduled in June 
2006 and requested that it be rescheduled.  The hearing was 
rescheduled in July 2006, however, in July 2006 
correspondence; the veteran cancelled his hearing request. 


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran was not shown 
to have had worse than Level IV hearing acuity in the right 
ear and Level III hearing acuity in the left ear.

2.  Tinnitus was not manifested in service and there is a 
preponderance of evidence relating such to service. 





CONCLUSIONS OF LAW

1.  A 10 percent rating for the veteran's bilateral hearing 
loss is warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.85, Tables VI, VIA, VII, Diagnostic Code 6100, 4.86 
(2007).

2.  Service connection for tinnitus is not warranted. 38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim. 
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In September 2001, the veteran filed a claim seeking service 
connection for a hearing condition.  A December 2001 letter 
(prior to the initial adjudication of the hearing loss and 
tinnitus claims) informed the veteran of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  While the 
December 2001 letter did not advise the veteran verbatim to 
submit everything he had pertinent to his claims, it 
explained the type of evidence necessary to substantiate his 
claims and asked him to submit any such evidence.  This was 
equivalent to advising him to submit everything in his 
possession pertinent to the claim.  

As the August 2005 rating decision granted service connection 
for bilateral hearing loss and assigned an effective date for 
the award, statutory notice had served its purpose for this 
claim, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
November 2005 statement of the case (SOC) provided notice on 
the "downstream" issue of effective dates of awards as well 
as March and April 2006 correspondence; April 2007 
supplemental SOC readjudicated the matter after the veteran 
and his representative responded and further development was 
completed. 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  In regards to his service 
connection claim for tinnitus, March and April 2006 
correspondence, provided notice regarding the disability 
ratings and effective dates of awards (Dingess, supra.) 
regardless, as the appeal for service connection is being 
denied, the matters of a disability rating and effective date 
of award are moot.  Neither the veteran nor his 
representative has alleged that notice in this case was less 
than adequate.  In September 2007 correspondence, the veteran 
indicated that he had no further evidence to submit and 
waived the 60 day due process period to expedite submission 
of his appeal to the Board.  

The veteran's pertinent treatment records have been secured.  
He has not identified any pertinent evidence that remains 
outstanding.  He has also been provided with multiple VA 
examinations.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.


II.  Factual Background

The service medical records (SMR's) were negative for any 
complaints, treatment, or diagnoses relating to tinnitus.  

September 2000 to December 2001 treatment records from Loma 
Linda VA Medical Center (VAMC) noted that the veteran had a 
very mild bilateral high frequency sensorineural loss of 
sensitivity.  Speech discrimination ability was within normal 
limits.  

An April 2002 VA examination, performed by M. E. R. hearing 
services, noted that the veteran had difficulty hearing in 
all situations.  He had a history of excessive noise exposure 
during the military from August 1951 to June 1952 while 
working in an engine room, on the firing range, and around 
aircraft.  He reported that he had pitched bilateral 
tinnitus, which was intermittent since 1951.  Puretone 
thresholds were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
50
45
   LEFT
25
40
45
50
45

In the right ear, the average puretone threshold was 40 
decibels (db) with a speech recognition score of 80 percent.  
In the left ear, the average puretone threshold was 41 db 
with a speech recognition score of 80 percent.  The diagnoses 
was bilateral mild sensory neural hearing losses, which were 
due to noise exposure while in the military service; and 
bilateral, intermittent, high-pitched tinnitus.  

In February 2004, the veteran submitted a form from the Naval 
Training Center that showed that the veteran fired in 
marksman curse "A" with an M1 rifle and was qualified as a 
marksman.  

On June 2004 VA examination, the veteran indicated that he 
had military noise exposure from the rifle range during basic 
training.  He also indicated that he had additional noise 
exposure since his sleeping quarters were above the engine 
room aboard a ship.  He was a steward aboard a hospital ship.  
Subsequent to service, he was a welder from 1955 to 1970; 
however, he indicated that he used ear protection during 
those years.  He reported a four to five year history of 
bilateral recurrent tinnitus, which occurred two to three 
times per month and lasted for several minutes in duration.  
It was noted that the claims file was reviewed and that SMR's 
were negative for tinnitus.  The examiner opined that since 
his review of the SMR's was negative for tinnitus, it would 
seem that the veteran's current tinnitus was related to 
presbycusis.  It was also noted that the veteran had 
significant non-military noise exposure over the past 25 
years while working as a welder.  There was no indication 
whatsoever that the tinnitus was incurred during the 
veteran's very brief period of active service.  Therefore, 
based on the information obtained on from the review of the 
SMR's, the veteran's historical account of tinnitus, and the 
current audiometric profile, the examiner opined that the 
veteran's current tinnitus was not related to military 
exposure or acoustic trauma.  Puretone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
40
45
40
   LEFT
0
25
35
40
30

In the right ear, the average puretone threshold was 39 db 
with a speech recognition score of 96 percent.  In the left 
ear, the average puretone threshold was 33 db with a speech 
recognition score of 96 percent.  

October 2003 to January 2005 treatment records from 
Shreveport VAMC were negative for any complaints, treatment, 
or diagnoses relating to hearing loss, or tinnitus.  

June 2005 correspondence and a treatment record from Dr. L. 
B. noted a history of noise exposure during active military 
service.  The veteran reported that he did not wear hearing 
protection at that time.  He indicated that he had tinnitus, 
which was occasional and high pitched when it was present.  
Dr. L. B. noted that the puretone audiogram revealed mild to 
moderate sloping sensorineural hearing loss in both ears.  
The veteran had excellent speech discrimination.  The 
assessment was tinnitus and sensorineural hearing loss.  The 
hearing loss was likely secondary to the veteran's history of 
noise exposure along with an element of presbycusis. 

September and October 2005 treatment records from Shreveport 
VAMC included an audiology consult.  On examination, puretone 
thresholds were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
50
55
50
   LEFT
15
40
50
45
40

In the right ear, the average puretone threshold was 48.75 db 
with a speech recognition score of 72 percent.  In the left 
ear, the average puretone threshold was 43.75 db with a 
speech recognition score of 100 percent.  

On his September 2006 Form 9, the veteran reported that he 
provided a copy of his military records to Dr. L. B. to 
review.  

On September 2006 VA examination, puretone thresholds were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
45
50
45
   LEFT
10
35
40
45
40

In the right ear, the average puretone threshold was 44 db 
with a speech recognition score of 88 percent.  In the left 
ear, the average puretone threshold was 40 db with a speech 
recognition score of 100 percent.  The examiner referred to 
the two letters by the private ENT physician stating that the 
veteran's tinnitus was likely related to service and noted 
that the private physician did not indicate that he reviewed 
the claims file or service medical records.  The examiner 
also noted that the VA ENT physician did review the claims 
file.  At the previous VA examination, the veteran reported a 
history of tinnitus of 4-5 years.  He also had noise exposure 
working in a ship yard as a welder for seven years (post 
service).  He became disabled after a fall from a ladder, in 
which he injured his back.  He continued working as a welder 
for about another 15 years.  The examiner concurred with the 
VA ENT physician's comments and clinical opinion provided in 
June 2004 that the veteran's tinnitus was not related to 
military noise exposure or acoustic trauma.  

A September 2006 statement from Dr. L. B. noted a history of 
noise exposure on the rifle range and to the boiler room on 
board a naval vessel.  The veteran was also exposed to loud 
noise working at the Long Beach Naval Shipyard after active 
military service.  The veteran indicated that his tinnitus 
problems dated back to the onset of his hearing problems.  
Dr. L. B. opined that the tinnitus was associated with the 
hearing loss and like his hearing loss may be secondary to 
noise exposure sustained during military service.   

In a November 2006 addendum to the September 2006 VA 
examination, the examiner (who also provided the VA 
examination in June 2004) noted that he received the 
veteran's claims file and made a thorough examination of the 
claims file and of the veteran's SMR's.  The VA physician 
stated that since the review of SMR's was negative for 
tinnitus, it would seem apparent that the veteran's hearing 
loss would have occurred subsequent to separation to service.  
The most likely etiology of the tinnitus was presbycusis.  
The examiner restated his contentions from the June 2004 VA 
examination in that it was noted that the veteran had 
significant non-military noise exposure over 25 years while 
working as a welder.  There was no indication that tinnitus 
was incurred during the veteran's very brief period of active 
duty service.  Therefore, based on the information obtained 
on from the review of the SMR's, the veteran's historical 
account of tinnitus, and the current audiometric profile, the 
VA physician opined that the veteran's current tinnitus was 
not related to military exposure or acoustic trauma.  Also, 
the VA examiner who provided the September 2006 VA 
examination added that it was his opinion that the veteran's 
present tinnitus occurred subsequent to military service, and 
were not related to his active duty of nine and a half 
months.  He further noted that it is common knowledge in 
audiology that tinnitus is noted immediately after an 
acoustic event, not years later.  

III.  Criteria & Analysis

A.  Bilateral Hearing Loss

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state- licensed audiologist) including puretone thresholds 
and speech discrimination (Maryland CNC test). See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Table VII 
is used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under Fenderson v. West, 12 Vet. App. 119 (1999), where, as 
here, the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on facts found.

Official VA audiometry in April 2002 revealed an average 
puretone threshold of 40 db bilaterally, with speech 
discrimination of 80 percent bilaterally.  A 2005 audiometry 
from Shreveport VAMC revealed an average puretone threshold 
of 48.75 decibels, with speech discrimination of 72 percent 
in the right ear, and an average puretone threshold of 43.75 
decibels, with speech discrimination of 100 percent in the 
left ear.  Official VA official audiometries in September 
2006 revealed an average puretone threshold of 44 decibels, 
with speech discrimination of 88 percent in the right ear, 
and an average puretone threshold of 40 decibels, with speech 
discrimination of 100 percent in the left ear.  When the 
rating criteria are applied to the results of the 
audiometries that reflected the most severe hearing loss in 
each ear (in 2002 and 2005), they establish that the veteran 
had no worse than Level IV hearing acuity in the right ear 
and a Level III hearing acuity in the left ear.  Combining 
the hearing level designations for the two ears under Table 
VII results in no more than a 10 percent rating under 
Diagnostic Code 6100.  An exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86), which would 
warrant rating under the alternate criteria of Table VIA, is 
not shown.

The rating of hearing loss disability involves a mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  Here, such process 
establishes that a 10 percent rating, but no more, is 
warranted throughout the appeal period.

B.  Tinnitus

Here the veteran's SMR's are negative for any complaints, 
treatment, or diagnoses of tinnitus.  

There is conflicting medical evidence as to whether the 
veteran has tinnitus that is otherwise related to his 
service, and the probative values of the opinions must be 
assessed.  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support [the] opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1993).

April 2002 VA examination diagnosed the veteran with tinnitus 
but did not state the etiology.  Likewise, June 2005 
correspondence and a treatment record from Dr. L. B. noted a 
history of noise exposure during active military service.  
Dr. L. B. diagnosed the veteran with hearing loss and 
tinnitus, and at that time he only attributed the hearing 
loss to military noise exposure, he did not state the 
etiology of the tinnitus.  It was not until September 2006, 
that Dr. L. B. then stated that the tinnitus was associated 
with the hearing loss and like his hearing loss may be 
secondary to noise exposure sustained during military 
service.  Although the veteran stated that he provided Dr. L. 
B. a copy of his military records, such review by Dr. L. B., 
himself, was not indicated.  

In contrast, June 2004 and September 2006 VA examinations and 
the November 2006 addendum, included opinions by an ENT 
physician and audiologist that reflected a thorough review of 
the record, including SMR's and other opinions of the record; 
the examiners in June 2004 and November 2006 specifically 
indicated that the claims file was reviewed and made 
references to evidence of record.  Reference was also made to 
the Dr. L. B.'s opinion and that it was made without review 
of the claims file or SMR's.  The examiner opined that since 
his review of the SMR's was negative for tinnitus, it would 
seem that the veteran's current tinnitus was related to 
presbycusis.  It was also noted that the veteran had 
significant non-military noise exposure over the past 25 
years while working as a welder.  There was no indication 
whatsoever that the tinnitus was incurred during the 
veteran's very brief period of active service.  Therefore, 
based on the information obtained on from the review of the 
SMR's, the veteran's historical account of tinnitus, and the 
current audiometric profile, the examiner opined that the 
veteran's current tinnitus was not related to military 
exposure or acoustic trauma.  Also it was common knowledge in 
audiology that tinnitus would be noted immediately after an 
acoustic event, not years later.    

Because the 2004 and 2006 VA opinions are based on a greater 
familiarity with the record, and includes an explanation of 
the underlying rationale, the Board finds the 2004 and 2006 
VA examiners' opinions more probative.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000) (finding that a physician's 
access to the claims file and the thoroughness and detail of 
the opinion are important factors in assessing the probative 
value of a medical opinion).

As the veteran is a layperson, he is not competent to offer 
an opinion regarding medical etiology. See Espiritu, supra.  
Based on the foregoing, there is a preponderance of the 
evidence against the claim seeking service connection for 
tinnitus.


ORDER

A 10 percent rating for bilateral hearing loss is granted, 
subject to the law and regulations governing payment of 
monetary awards.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


